Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 05/25/2022, are accepted and do not introduce new matter. 
Claims 1-18 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “forcing fluid flow generally radially” in independent claims 1 and 13 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the metes and bounds of the claims are not well defined because it is unclear what constitutes a generally radial flow.
	Claims 2-12 and 14-18 are indefinite for depending on claims 1 and 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 13-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al (U.S. 2006/0208000) in view of Wagner (U.S. 3,743,188).
Regarding claim 1, Murray teaches a fluid dispensing device (10) comprising: 
a spool valve (defined by rotary valves 100 and 102, as seen in Fig 4) within a dispenser housing (16), the spool valve comprising a spool (spools 100 and 102) within a spool housing (as seen in Fig 5, spools 100 and 102 are housed in a spool housing that allows them to rotate to align passages 100 to communicate fluid through them), the spool housing comprising a spool wall (wall defined on surface 124 of valve seal 122) around the spool housing with at least one entrance opening (defined at 126) and at least one exit opening (47 and 45 for each respective spool 100 and 102, see Fig 4) defined through the spool wall (as seen in Fig 4-5); 
an entrance channel (defined by passages 64 and 66 for each respective spool) in the dispenser housing proximate to the entrance opening in the spool wall (as seen in Figs 3a-4);  
a force applying element (defined from 128 to 140, as seen below) within the entrance channel (as seen in Fig 4, the force applying element is inside channels 64 and 66 respectively), where the force applying element applies force against the spool wall around the entrance opening (as seen in Fig 4, the force applying element places a force against the spool wall 124 when the element is placed inside the passages 64 and 66; as disclosed in paragraph 0040 a retaining member 142 is utilized to keep all the structure inside 64 and 66 inside in a tight manner; i.e. applying a force against the spool valve; furthermore, as disclosed in paragraph 0042, the spring type washer 134, which is part of the force applying element applied a force against the spool wall, i.e. valve seal 122), the force applying element being generally cylindrical (as seen in Fig 6) with opposing entrance and exit ends (entrance and exit of force applying element shown below) with the exit end most proximate to the spool wall (as seen below);
said force applying element being a sequence of plates (128, 130, 132, 134) spaced between the entrance and exit ends (as seen in Fig 6), and
a hose adapter fitting (33 and 31) that has opposing entrance and exit ends (as seen in Fig 4), where the entrance end extends out from the dispenser housing (as shown below) and the exit end extends into the entrance channel and is in contact with the force applying element (the downstream end of the hose adapter is in direct contact with the force applying element, as seen in Fig 4), wherein the hose adapter fitting defines a flow passage extending through it from entrance end to exit end (as shown below); 
and wherein there is fluid communication all the way through the flow passage of the hose adapter fitting into and through the force applying element and into an entrance opening in the spool wall (as seen in Fig 4, there is a flow passage from the hose adapter all the way through the spool valve, as claimed); and wherein the fluid dispensing device is characterized by the force applying element defining a tortuous flow path through which fluid must travel to go through the force applying element from entrance end through exit end (Murray’s device discloses a filter screen 132 defined inside the force applying element, as seen in Fig 6; the filter screen 132 makes the fluid turbulent as it passes through; thus defining a tortuous flowpath).
However, Murray does not teach said forced applying element including a solid plate that serves as a barrier that prevents linear flow and forces radial flow, by preventing a straight-line flow path through the force applying element, the force applying element having a primary axis, the force applying element forcing fluid flow generally radially from the primary axis and around the barrier, wherein the force applying element forms a basket to collect particles with the solid plate serving as the bottom of the basket and the entrance end serving as the top of the basket with a brim broader than the diameter of the basket.
Wagner teaches a spray gun that includes a forced applying element (defined by tubular filter element 5 and spring 18, which applies a force against seal 20, seen in Fig 2) including a solid plate (5b) that serves as a barrier (5b serves to block fluid from axially going into channel 7) that prevents linear flow and forces radial flow (as seen in Fig 2, plate 5b blocks liner flow from going into channel, 5b deviates flow radially), by preventing a straight line flow path through the force applying element (5b prevent a straight line flow path through the force applying element, as seen in Fig 2); the force applying element having a primary axis (shown below), the force applying element forcing fluid flow generally radially from the primary axis and around the barrier (as shown below, the flow first contacts the barrier 5b, which then forces the flow radially from the axis of the force applying element, as claimed); wherein the force applying element forms a basket to collect particles with the solid plate serving as the bottom of the basket (as seen in Fig 2, element 5 forms a basket with the plate 5b being a bottom of the basket, its shape allows it to collect particles, as claimed) and the entrance end serving as the top of the basket with a brim broader than the diameter of the basket (as shown below).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray to incorporate the teachings of Wagner to provide a solid wall to prevent straight flow through the force applying element in order to increase turbulence in the flow, which would further improve filtering as the turbulent flow is forced through filter screen 132 of Murray. 
Note: all references made in parenthesis hereafter are referencing Murray, unless otherwise stated. 
	Regarding claim 2, Murray and Wagner teach the fluid dispensing device of Claim 1, wherein the force applying element is a separate piece from the hose adapter fitting (as seen in Fig 6).
Regarding claim 3, Murray and Wagner teach the fluid dispensing device of Claim 1, the device having two or more entrance openings through the spool wall (as seen in Fig 6, the spool valve comprises two spools 100 and 102, each with an entrance opening), and separate entrance channels (64 and 66) in the dispenser housing opening to one of the entrance openings in the spool wall (each entrance channel communicates with one entrance opening 126, as seen in Fig 6) and each entrance channel having said force applying element and said hose adapter fitting inserted therein (as seen in Fig 4 and 6).
Regarding claim 4, Murray and Wagner teach the fluid dispensing device of Claim 1, wherein the hose adapter fitting applies force to the spool wall through the force applying element such that the spool wall deflects against the spool when the force is applied (as disclosed in paragraph 0042, the spring type washer 134, which is part of the force applying element applied a force against the spool wall, i.e. valve seal 122).
Regarding claim 6, Murray and Wagner teach the fluid dispensing device of any one previous claim, wherein the force applying element comprises an entrance end plate (134) and an exit end plate (128) each having a larger diameter than the rest of the force applying element (as seen in Fig 6, 132 has a smaller diameter than the outer plates) and having a hole extending all the way through their thickness (as seen in the dashed line signifying flow passage in fig 6), a porous basket element (tubular filter element 6 of Wagner is a porous basket, as seen in Fig 2) attached to and extending between the entrance end plate and exit end plate with the porous basket element spaced apart from the exit end plate (in combination Murray and Wagner teach the basket 6 of Wagner being in between and spaced apart from end plates 134 and 128 of Murray), and the barrier that prevents linear flow through the entrance end plate through the porous basket element and through the exit end plate forces radial flow out from the porous basket element and around the barrier to reach the hole through the exit end plate (as seen in Fig 2 of Wagner, the barrier prevent linear flow from the entrance and forces  radial flow through the porous basket, as claimed).
	
Regarding claim 13, Murray teaches a fluid dispensing device (10) comprising: 
a spool valve (defined by rotary valves 100 and 102, as seen in Fig 4) within a dispenser housing (16), the spool valve comprising a spool (spools 100 and 102) within a spool housing (as seen in Fig 5, spools 100 and 102 are housed in a spool housing that allows them to rotate to align passages 100 to communicate fluid through them), the spool housing comprising a spool wall (wall defined on surface 124 of valve seal 122) around the spool housing with at least one entrance opening (defined at 126) and at least one exit opening (47 and 45 for each respective spool 100 and 102, see Fig 4) defined through the spool wall (as seen in Fig 4-5); 
an entrance channel (defined by passages 64 and 66 for each respective spool) in the dispenser housing proximate to the entrance opening in the spool wall (as seen in Figs 3a-4);  
a force applying element (defined from 128 to 140, as seen below) within the entrance channel (as seen in Fig 4, the force applying element is inside channels 64 and 66 respectively), where the force applying element applies force against the spool wall around the entrance opening (as seen in Fig 4, the force applying element places a force against the spool wall 124 when the element is placed inside the passages 64 and 66; as disclosed in paragraph 0040 a retaining member 142 is utilized to keep all the structure inside 64 and 66 inside in a tight manner; i.e. applying a force against the spool valve; furthermore, as disclosed in paragraph 0042, the spring type washer 134, which is part of the force applying element applied a force against the spool wall, i.e. valve seal 122), the force applying element being generally cylindrical (as seen in Fig 6) with opposing entrance and exit ends (entrance and exit of force applying element shown below) with the exit end most proximate to the spool wall (as seen below);
a hose adapter fitting (33 and 31) that has opposing entrance and exit ends (as seen in Fig 4), where the entrance end extends out from the dispenser housing (as shown below) and the exit end extends into the entrance channel and is in contact with the force applying element (the downstream end of the hose adapter is in direct contact with the force applying element, as seen in Fig 4), wherein the hose adapter fitting defines a flow passage extending through it from entrance end to exit end (as shown below); 
and wherein there is fluid communication all the way through the flow passage of the hose adapter fitting into and through the force applying element and into an entrance opening in the spool wall (as seen in Fig 4, there is a flow passage from the hose adapter all the way through the spool valve, as claimed); and wherein the fluid dispensing device is characterized by the force applying element defining a tortuous flow path through which fluid must travel to go through the force applying element from entrance end through exit end (Murray’s device discloses a filter screen 132 defined inside the force applying element, as seen in Fig 6; the filter screen 132 makes the fluid turbulent as it passes through; thus defining a tortuous flowpath).
However, Murray does not teach said force applying element being a porous cylinder with radial holes therethrough and having a solid end that serves as a barrier that prevents linear flow and forces radial flow by preventing a straight line flow path through the force applying element; the force applying element having a primary axis, the force applying element forcing fluid flow generally radially from the primary axis and around the barrier, wherein the force applying element forms a basket to collect particles with the solid end serving as the bottom of the basket and the entrance end serving as the top of the basket with a brim broader than the diameter of the basket. 
Wagner teaches a spray gun that includes a forced applying element (defined by tubular filter element 5 and spring 18, which applies a force against seal 20, seen in Fig 2) being a porous cylinder (tubular filter element 5 is a porous cylinder, as seen in Fig 2) with radial holes therethrough (radial holes defines on 5 that communicate flow with inner channel 7, as seen in Fig 2) and having a solid end (5b) that serves as a barrier (5b serves to block fluid from axially going into channel 7) that prevents linear flow and forces radial flow by preventing a straight line flow path through the force applying element; (as seen in Fig 2, plate 5b blocks liner flow from going into channel, 5b deviates flow radially, thus preventing a straight line flow path through the force applying element); the force applying element having a primary axis (shown below), the force applying element forcing fluid flow generally radially from the primary axis and around the barrier (as shown below, the flow first contacts the barrier 5b, which then forces the flow radially from the axis of the force applying element, as claimed); wherein the force applying element forms a basket to collect particles with the solid plate serving as the bottom of the basket (as seen in Fig 2, element 5 forms a basket with the plate 5b being a bottom of the basket, its shape allows it to collect particles, as claimed) and the entrance end serving as the top of the basket with a brim broader than the diameter of the basket (as shown below).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray to incorporate the teachings of Wagner to provide the force applying element as a porous cylinder with a solid wall because the cylinder will act as an internal filter element entrapped along the length of the bore where it is placed. This would increase filtering surface area to the device of Murray, which would improve filtering and passage of flow.  
Note: all references made in parenthesis hereafter are referencing Murray, unless otherwise stated. 
	Regarding claim 14, Murray and Wagner teach the fluid dispensing device of Claim 13, wherein the force applying element is a separate piece from the hose adapter fitting (as seen in Fig 6).
Regarding claim 15, Murray and Wagner teach the fluid dispensing device of Claim 13, the device having two or more entrance openings through the spool wall (as seen in Fig 6, the spool valve comprises two spools 100 and 102, each with an entrance opening), and separate entrance channels (64 and 66) in the dispenser housing opening to one of the entrance openings in the spool wall (each entrance channel communicates with one entrance opening 126, as seen in Fig 6) and each entrance channel having said force applying element and said hose adapter fitting inserted therein (as seen in Fig 4 and 6).
Regarding claim 16, Murray and Wagner teach the fluid dispensing device of Claim 13, wherein the hose adapter fitting applies force to the spool wall through the force applying element such that the spool wall deflects against the spool when the force is applied (as disclosed in paragraph 0042, the spring type washer 134, which is part of the force applying element applied a force against the spool wall, i.e. valve seal 122).
Regarding claim 18, Murray and Wagner teach the fluid dispensing device of Claim 13, wherein the force applying element comprises an entrance end plate (134) and an exit end plate (128) each having a larger diameter than the rest of the force applying element (as seen in Fig 6, 132 has a smaller diameter than the outer plates) and having a hole (plates define a hole through their thickness, as seen in Fig 6 of Murray) extending all the way through their thickness (as seen in the dashed line signifying flow passage in fig 6), a porous basket element (tubular filter element 6 of Wagner is a porous basket, as seen in Fig 2) attached to and extending between the entrance end plate and exit end plate with the porous basket element spaced apart from the exit end plate (in combination Murray and Wagner teach the basket 6 of Wagner being in between and spaced apart from end plates 134 and 128 of Murray), and the barrier that prevents linear flow through the entrance end plate through the porous basket element and through the exit end plate forces radial flow out from the porous basket element and around the barrier to reach the hole through the exit end plate (as seen in Fig 2 of Wagner, the barrier prevent linear flow from the entrance and forces  radial flow through the porous basket, as claimed).

Claims 5, 7-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al (U.S. 2006/0208000) in view of Wagner (U.S. 3,743,188); further in view of Brown (U.S. 5,944,259).
Regarding claim 5, Murray and Wagner teach the fluid dispensing device of Claim 1. However, they do not teach the device wherein at least one entrance opening through the spool wall has a nib around it that protrudes towards and contacts the force applying element and against which the force applying element applies force to the spool wall.
	Brown teaches a fluid dispensing device wherein at least one entrance opening (69) through a spool wall (61) has a nib (protrusion 118) around it that protrudes towards and contacts a force applying element (110) and against which the force applying element applies force to the spool wall (as seen in Figs 3-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray to incorporate the teachings of Brown to provide a nib at the spool wall in order to create a more fluid tight configuration between the spool and the force applying element, as disclosed in col 5, lines 1-16 and seen in Fig 5 of Brown. 
Regarding claim 7, Murray and Wagner teach the dispensing device of Claim 6, wherein the porous basket element is a sequence of plates defining a hole through their thickness (as seen in Fig 2 of Murray, the porous basket 6 is a sequence of plates, spaced apart by intermittent channels); wherein the plates have primary surfaces (surfaces on both upstream and downstream sides of the pates); and where the barrier is a solid plate proximate to the exit end plate (in combination, the solid plate of Wagner is proximate to end plate 128 of Murray). However, they do not teach the plates being spaced apart by a plate spacing and connected to one another by spacers with the primary surfaces of the plates facing one another and aligned sequentially from the entrance end plate to the exit end plate with fluid communication between the plates through the holes they define and radially between the plates.
	Regarding the spacers, Brown teaches a fluid dispensing device wherein with a solid end attached to the exit end plate (downstream end of force applying element is a solid end) with spacers (120) that set the solid end spaced apart from the exit end plate (as seen in Fig 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray to incorporate the teachings of Brown to provide spacers to space the solid end from the end plate in order to increase the spring constant of the force applying element, as disclosed in col 4, lines 49-63 of Brown. This would provide a high spring contact that would better seal the components of the force applying element within the entrance channels. 
Regarding claim 8, Murray, Wagner and Brown teach the fluid dispensing device of Claim 7. However, they do not explicitly teach the plate spacing between any two plates of the force applying element being 0.8 millimeters or less and at the same time 0.1 millimeters or more as measured between adjacent primary surfaces.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the spacing between two plates be 0.8 millimeters or less and at the same time 0.1 millimeters or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art (see MPEP 2144.05 II A). It was found in In re Aller that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In the present case, Murray, Wagner and Brown teach all the general structure of the claims, as stated in the rejections above. Therefore, it would be obvious to find optimal or workable space distance between plates, depending on the size of particles that are desired to be filtered. Furthermore, Applicant has not disclosed any criticality for having the spacing between two plates be 0.8 millimeters or less and at the same time 0.1 millimeters or more. Finally, changes in space size affect the characteristics of the filtering device, i.e. the size of the spaces is a result-effective variable. Therefore, it would be obvious to try (see KSR MPEP 2141 III) different diameter sizes to meet different filtering characteristics, based on the desired degree of filtering depending on the intended use and the intended liquid to be used. 
Regarding claim 9, Murray, Wagner and Brown teach the fluid dispensing device of Claim 7, wherein the force applying element has said solid plate adjacent to the exit end plate (in combination, Murray and Wagner teach the solid plate 5b adjacent to the end plate 128 because Wagner teaches its solid plate upstream of the filter 6, which corresponds to filter 132 of Murray, filter 132 being adjacent to end plate 128, as seen in Fig 6 of Murray).
Regarding claim 10, Murray, Wagner and Brown teach the fluid dispensing device of Claim 8, wherein the force applying element has said solid plate adjacent to the exit end plate (in combination, Murray and Wagner teach the solid plate 5b adjacent to the end plate 128 because Wagner teaches its solid plate upstream of the filter 6, which corresponds to filter 132 of Murray, filter 132 being adjacent to end plate 128, as seen in Fig 6 of Murray).

Regarding claim 17, Murray and Wagner teach the fluid dispensing device of Claim 13. However, they do not teach the device wherein at least one entrance opening through the spool wall has a nib around it that protrudes towards and contacts the force applying element and against which the force applying element applies force to the spool wall.
	Brown teaches a fluid dispensing device wherein at least one entrance opening (69) through a spool wall (61) has a nib (protrusion 118) around it that protrudes towards and contacts a force applying element (110) and against which the force applying element applies force to the spool wall (as seen in Figs 3-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray to incorporate the teachings of Brown to provide a nib at the spool wall in order to create a more fluid tight configuration between the spool and the force applying element, as disclosed in col 5, lines 1-16 and seen in Fig 5 of Brown. 
Regarding claim 11, Murray and Wagner teach the fluid dispensing device of Claim 18, wherein said porous basket element is a cylindrical core (5 of Murray is a cylindrical core, as seen in Fig 2) extending between and attaching to the entrance plate and exit end plate (in combination, Wagner teaches the cylindrical core 5 between the entrance plate and exit plate of Murray), where the cylindrical core has a core wall (wall of 5 of Wagner) defining a hollow center space (channel 7 of Wagner) within the cylindrical core (see Fig 2) and having said holes (holes that communicate the outside of the core wall with the inner channel 7) defined therethrough (as seen in Fig 2 of Wagner) and the solid end (5b) opposite the entrance end plate (5b is opposite to the entrance, as seen in Fig 2 of Wagner), where the cylindrical core extends off from the entrance end plate with the core walls around the hole defined through the entrance plate so that there is fluid communication through the entrance end plate into the hollow center of the core (In combination, Murray teaches communication between plates through the hole with the walls of the plates defining such holes, and Wagner’s cylindrical core would extend from the entrance plate); wherein there is fluid communication through a hole in the entrance end plate (entrance plate of Murray has a center hole) into the hollow core and out through the holes in the core wall around the solid end (in combination, fluid would flow through the holes of the cylindrical core pf Wagner) and through a hole in the exit end plate (subsequently, flow would exit through the holes of the exit end plate of Murray). However, they do not teach the solid end attached to the exit end plate with spacers that set the solid end spaced apart from the exit end plate. 
	Regarding the spacers, Brown teaches a fluid dispensing device wherein with a solid end attached to the exit end plate (downstream end of force applying element is a solid end) with spacers (120) that set the solid end spaced apart from the exit end plate (as seen in Fig 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray to incorporate the teachings of Brown to provide spacers to space the solid end from the end plate in order to increase the spring constant of the force applying element, as disclosed in col 4, lines 49-63 of Brown. This would provide a high spring contact that would better seal the components of the force applying element within the entrance channels. 
Regarding claim 12, Murray, Wagner and Brown teach the fluid dispensing device of Claim 11. However, they do not teach the device wherein the holes have a diameter of 0.8 millimeter or less and at the same time 0.1 millimeters or more.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the holes have a diameter of 0.8 millimeters or less and at the same time 0.1 millimeters or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art (see MPEP 2144.05 II A). It was found in In re Aller that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In the present case, Murray, Wagner and Brown teach all the general structure of the claims, as stated in the rejections above. Therefore, it would be obvious to find optimal or workable space distance between plates, depending on the size of particles that are desired to be filtered. Furthermore, Applicant has not disclosed any criticality for having the holes have a diameter of 0.8 millimeters or less and at the same time 0.1 millimeters or more. Finally, changes in space size affect the characteristics of the filtering device, i.e. the size of the spaces is a result-effective variable. Therefore, it would be obvious to try (see KSR MPEP 2141 III) different diameter sizes to meet different filtering characteristics, based on the desired degree of filtering depending on the intended use and the intended liquid to be used. 



Murray annotated Figures:

    PNG
    media_image1.png
    512
    723
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    385
    542
    media_image2.png
    Greyscale


Wagner annotated Figures:

    PNG
    media_image3.png
    430
    462
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    619
    684
    media_image4.png
    Greyscale

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. 
	Applicant argues that combination of Murray and Wagner fails to teach “the force applying element having a primary axis, the force applying element forcing fluid flow generally radially from the primary axis and around the barrier”. Examiner respectfully disagrees. Examiner has modified Murray with Wagner, which teaches a force applying element (defined by tubular filter element 5 and spring 18) having an axis along its length, as shown in the annotated figure above. The force applying element includes a barrier 5b that when fluid is applied, the barrier causes the fluid of fluid to move radially around the force applying element and around barrier 5b in order to flow on its outside. This has been shown in the annotated figure above with arrows that show how the fluid flows in a manner as claimed. Examiner acknowledges that the flow eventually moves radially inward into filter 5 at its downstream portion. However, before this happens, the flow moves radially outward from the axis of the element; thus, reading on claim language. For this reason Examiner asserts that the current grounds of rejection still apply to the amended language. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Christopher (U.S. 5,333,790) teaches a filter/force applying element (90/100) that includes a solid plate (92) that acts a barrier. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752